MR. JUSTICE GALEN:
I concur specially. Query: Whether, after a nuisance in a building has been abated and suppressed, the owner may be deprived of the use and occupancy of the building for any period of time, irrespective of his knowledge of the nuisance? Is it competent for the legislature to thus ordain the economic destruction of property?
By subscribing to the opinion as written, I do not wish to convey the idea that I give sanction to a rule that tenanted premises may be abated as a nuisance and closed for all purposes for a year or lesser period of time as against the landlord, merely on account of the unlawful practices of a tenant. In my opinion, the landlord must be shown to have consented to the tenant’s unlawful use of the rented premises or connived with the tenant at law violations, or it should be made to appear affirmatively that the landlord had knowledge of the unlawful use to which the tenant was devoting the premises for an appreciable length of time, and, although possessed of such information, took no steps to prevent it. It is my opinion that the reputation of the place rented, standing alone, is insufficient to warrant a judgment abating the premises for all purposes against the owner.’ There must and should be proof submitted sufficient to charge the owner with knowledge. The owner may reside far distant from the tenanted premises, and be wholly ignorant of the character of the tenant or the local reputation respecting the business conducted by the tenant.
*339Notwithstanding, if the property may thus be abated as a nuisance upon reputation only, the owner would be required to assume and pay all tax burdens, with no income returns whatever, thus depriving him of valuable property rights without due process of law. In the case before us, there is nothing in the record showing who the owner is, or where she lives, or whether she was in a position to know the reputation of the leased premises. The complaint in this action charges the owner of the rented premises “with full knowledge that the defendant Tim Hart * * * was using, occupying, and keeping said premises * * * for the purpose of keeping for sale, selling, or otherwise disposing of intoxicating liquors therein in violation of law.”
In my opinion, in order to abate the premises against the . owner, it was incumbent on the state, not only to so charge the owner, but to prove it; otherwise, a judgment against the owner would amount to the taking of her property without due process of law, in violation of the Constitution. (See. 27, Art. III.)
I have carefully examined the record and find no evidence whatsoever to support the charge against the owner of the building. However, as no complaint is made by such owner on that ground, I am constrained to concur in affirmance of the judgment.